Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020, as well as the supplemental amendment filed 12/07/2020 has been entered. 

Status of the Claims
Claims 1-18 have been cancelled previously.  Claims 19-34 are pending and under current examination.  

Applicant has filed two sets of arguments on 12/01/2020 and 12/07/2020, which appear to be identical.  The examiner has reviewed both sets of arguments and although only the remarks filed 12/07/2020 are cited in the action, both responses have been fully considered.

All rejections not reiterated have been withdrawn.

The obviousness rejection is withdrawn in favor of the new grounds of rejection set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2004/0266656; publication date: 12/30/2004) and Narai et al. (JP 2004075575; publication date: 03/11/2004; cited in the IDS filed 08/14/2019; citing the English Machine Translation).

Sakurai discloses a method of applying a composition for cleansing (abstract) wherein the composition comprises arginine (0017 and examples in table 1, example 7, and example 8).  The composition further comprises an anionic surfactant that may be sulfates or carboxylates (i.e. a surfactant containing a carboxylic acid; 0010).  With regard to the ratio of each component required by instant claim 30, Sakurai discloses a range in amount of surfactant of from 1-50% and a range in amount of amino acid of from 0.1 to 30% (0020).  
Narai discloses that arginine is a particularly preferred basic amino acid having excellent dissolving action for keratin plugs in pores (page 1 of machine translation).  
One having ordinary skill in the art would be aware that arginine is very effective at removing keratin plugs and is even more effective in the presence of a surfactant.  It would have been prima facie obvious to use arginine and a surfactant in a cleansing composition not only because Sakurai exemplifies this amino acid, but also because one having ordinary skill in the art would be motivated further to combine arginine and a surfactant in order to provide excellent keratin plug solubilizing effect to the composition.  One would have had reasonable expectation of success because Sakurai’s composition already contains these two ingredients.  
This range in percentages of each agent disclosed by Sakurai implicitly discloses a range in ratio of amino acid to surfactant that overlaps with the ranges required by the instant claims.  Please refer to MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  It is also noted that the range in amino acid disclosed by Sakura (noted above) overlaps with the range required for arginine by the instant claims.  The claims are considered obvious because no single example composition contains each substance required in the ratios of A/B1 or A/B2 required by the claims; however it would be prima facie obvious to make this combination in carrying out the invention of Sakurai as these agents are disclosed as part of the invention.  Finally, MPEP 2144.05(II)(A) states that in general, differences in concentration or temperature will not 
With regard to the pH of the composition, Sakurai discloses that the pH should be not greater than the isoelectric point of the amino acid (abstract).  In the case of arginine, this means the pH is not greater than 10.8 (0017).  This range overlaps with the range required by the instant claims (see MPEP 2144.05, as noted above).  
With regard to instant claims 30, 33, and 34, as noted above, Sakurai renders obvious a method comprising applying a composition having arginine and the anionic surfactants recited in the claims in amounts and ratios, and also having pH values overlapping with the amounts required by the instant claims.  Sakurai discloses further a step of applying (specifically, massaging the face) to the whole face for 60 seconds the composition followed by rinsing with water (0037).  
With regard to instant claims 30 and 19, as noted above, the range in content of surfactant is from 1-50%.  This range overlaps with the range required by the instant claims.  Please refer to MPEP 2144.05.

With regard to instant claims 22 and 23, Sakurai discloses a range for surfactant of 1-50% (0015).  This range overlaps with the range required by the instant claims.  See MPP 2144.05. 
With regard to instant claims 24 and 25, the composition may contain a polyhydric alcohol (i.e. a polyol; 0029).  
With regard to instant claims 26 and 27, Sakurai discloses that the polyhydric alcohol serves as a humectant in the composition (0029) and the polyhydric alcohol, glycerin, is present at 10% by weight in an example composition (see example 5 disclosed in the table on page 4).  This would give one having ordinary skill in the art a starting point for routine optimization of the humectant effect of glycerin. See MPEP 2144.05.
With regard to instant claims 28 and 29, the composition contains water in a range of from 20-99% by weight (0021).  

Response to Arguments
Applicant's arguments as well as the declaration filed 12/07/2020 and 12/01/2020 have been fully considered but they are not persuasive.

Regarding the declaration filed 12/01/2020, Tables 1 and 2 on pages 2-3 of the Declaration present evaluation of keratotic plug detergency and foaming property for several compositions each containing a different surfactant and each containing 
An obviousness rejection may be overcome by a persuasive showing of unexpected results.  Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
Importantly, in this case, the data fail to overcome the obviousness rejection because no unexpected results are presented.  The data appear to show that compositions containing arginine are effective in solubilizing keratotic plugs compared to compositions containing less arginine (Z-11 and Z-21).  As noted in the rejection supra, one having ordinary skill in the art would be aware that arginine is very effective at removing keratin plugs and is even more effective in the presence of a surfactant.  

On page 8, Applicant points out that an obviousness rejection may be overcome by showing that a claimed range achieves unexpected results relative to the prior art range.  On page 9, Applicant asserts that data submitted in the specification as supplemented by the declaration filed 06/02/2020 clearly illustrated that substantial benefits flowing from the claimed invention that are enough to rebut even a prima facie case of obviousness.  Applicant argues that Tables 1 and 2 from the declaration filed 06/04/2020 show that when compositions contain the specific claimed amount of arginine and have the specific claimed pH, the mass ratio of (A)/(B1) less than 1 or the mass ratio (A)/(B2) less than 0.1 show inferior result in keratotic plug detergency compared to the claimed composition.  Applicant argues that these data show the 
These arguments are not persuasive because no unexpected result has been presented in view of the state of the art at the time the instant invention was filed, as noted above.  Arginine and arginine in combination with surfactants were known to be excellent at removing keratotic plugs.  Finding an optimal concentration to achieve this effect is not considered inventive within the meaning of 35 USC 103.  

On page 10 of the remarks and pages 3-4 of the declaration Applicant and Declarant point to additional data contained in the declaration submitted, citing Table 1 and b-101 to b-106.  Applicant and Declarant argue that lauric acid, cocoyl glutamic acid, and POE(4.5) lauryl ether acetate “are typical ones” and state “it is clear that even the other anionic surfactant having a carboxylic acid group would have a similar effect”.  On page 10-11, Applicant and Declarant argue that POE(2) Na lauryl sulfate is “a typical one as an anionic surfactant having a sulfate group and internal olefin sulfonic acid and Na cocoyl isethionate are typical ones as an anionic surfactant having a sulfonic acid group”.  Applicant and Declarant assert that “it is clear that even the other anionic surfactant having a sulfonic acid group or a sulfate group could have a similar effect”.  On page 10 of the remarks and page 4 of the declaration, Applicant and Declarant state “[a]s for A/B1 ≥ 1, a comparison b-102 with Z-11 makes significance of AB1 ≥ 1 clear.  On page 11 of the remarks and page 4 of the Declaration, Applicant and Declarant state 
Applicant’s and Declarant’s arguments that the data construe across the scope of the claims are not persuasive.  Whether Declarant provides data for 1 or 2 surfactants or 5-10 surfactants, a handful of species cannot construe across the colossal scope of the terms “anionic surfactant comprising a carboxylic acid group” or “surfactant having a sulfonic acid or a sulfate group”   Moreover, as noted above, the data are not unexpected, thus, additional considerations such as whether or not data are commensurate in scope with the claims are not applicable because there is no unexpected result to rely upon.

On page 11, Applicant points to the method of categorizing detergency against keratotic plugs described in the specification at page 73 as addressing “criticism (ii)”.  
Applicant’s arguments as well as Declarant’s discussion on pages 5-6 of the declaration are persuasive with regard to the practical significance of the data.  The score reflects extent to which the plug is solubilized.  

To address the examiner’s concern that multiple variables are modified at once and that the data presented in the declaration filed 06/04/2020 do not establish criticality of the claimed range in ratio of arginine to surfactant B1 or B2, Applicant cites the declaration filed 12/01/2020 as resolving this issue and asserts that the evidence of record shows that the criticality and unexpected benefits lie in the combination of 
While the examiner acknowledges that a handful of additional compositions have been evaluated for keratotic plug detergency, the data fail to represent the enormous scope of the claims in terms of ratio of each ingredient, but more importantly in terms of the identity of the surfactants embraced.  The foregoing notwithstanding, the examiner notes that Applicant and Declarant have not presented any data that are unexpected.  

On page 12, Applicant asserts that Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.  
While this may be possible in some cases, Applicant has failed to point to any prior art that is closer than that cited by the examiner or provide a comparison to such prior art.  A composition chosen by Applicant is not prior art if it has not been published or otherwise made publicly available prior to the priority date of the instant claims.  The examiner maintains the opinion that the presence and quantity of arginine as well as the pH are taught by the prior art, thus any quality attributable to these features would also be inherent in the prior art.  Finally, a comparison has not been made to the closest prior art, which the examiner considers to be Sakurai and Narai.  

The examiner maintains the obviousness conclusion for the reasons set forth above and for reasons of record.  See also pages 8-10 of the final Office action mailed on 07/01/2020.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-23 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/604,077 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Inter alia, the claims of the ‘077 application embrace a composition comprising arginine and an anionic surfactant having either a carboxylic acid, a sulfonic acid, or a sulfate group having amounts and ratios of the above that overlap with the ranges required for these ingredients by the instant claims.  The composition has a pH in the range of 8.3 to 12.5, may further comprise a non-ionic surfactant, and contains water in an amount from 10-99.9% by mass.  With regard to the amount of non-ionic surfactant required by the instant claims, the examiner does not consider this limitation to patentably define over the copending application, absent evidence of criticality of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims of the ‘077 application do not recite a limitation regarding a method of cleansing skin; however, page 6 of the ‘077 specification indicates that the composition is applied to skin then washed away with water, thus, the ‘077 application embraces a method falling within the metes and bounds of the instant claims.  The examiner does not consider the limitations of instant claims 30, 33, and 34 to patentably define over the copending application because optimizing the amount of scrubbing time would be a matter of routine for one having ordinary skill in the art.  
The examiner has relied upon the specification to delineate the scope of the invention embraced by the ‘077 application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/604,077 (reference application) as applied to claims 19-23 and 28-34 above, and further in view of Sakurai (US 2004/0266656; publication date: 12/30/2004).


Sakurai discloses that cleansing compositions may have polyhydric alcohols present and that the polyhydric alcohol serves as a humectant in these compositions (0029).  The polyhydric alcohol, glycerin, is present at 10% by weight in an example composition (see example 5 disclosed in the table on page 4).  This would give one having ordinary skill in the art a starting point for routine optimization of the humectant effect of glycerin. See MPEP 2144.05.
It would have been prima facie obvious to add a polyhydric alcohol to the composition of the ‘077 application.  The skilled artisan would have been motivated to do so in order to provide the skin conditioning effects of a humectant.  One of ordinary skill would have had a reasonable expectation of success because these agents are routinely used as humectants in skin care compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19 and 30-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-44 of copending Application No. 16/604,019 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Inter alia, the claims of the ‘019 application embrace a method for removing keratotic plugs (i.e. cleansing the skin) including a step of applying a composition 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-44 of copending Application No. 16/604,019 (reference application) as applied to claims 19 and 28-34 above, and further in view of Sakurai (US 2004/0266656; publication date: 12/30/2004).

The relevant limitations of the ‘019 application are set forth above.  The ‘019 application is silent with respect to including a polyol, a nonionic surfactant, or water in the composition. 
Sakurai discloses that cleansing compositions comprising arginine and a surfactant may have polyhydric alcohols present and that the polyhydric alcohol serves as a humectant in these compositions (0029).  The polyhydric alcohol, glycerin, is present at 10% by weight in an example composition (see example 5 disclosed in the table on page 4).  This would give one having ordinary skill in the art a starting point for routine optimization of the humectant effect of glycerin. See MPEP 2144.05.  Sakurai’s composition also contains water in a range of from 20-99% by weight (0021) and may contain a non-ionic surfactant (0009).  
prima facie obvious to add a polyhydric alcohol, non-ionic surfactant, and water to the composition of the ‘019 application.  The skilled artisan would have been motivated to do so in order to provide the skin conditioning effects of a humectant.  Additionally, substances such as non-ionic surfactants and water are conventional ingredients in cleansing compositions, therefore the limitations of the instant claims do not patentably define over the copending application.  One of ordinary skill would have had a reasonable expectation of success because these agents are routinely used in skin care compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
On page 12, Applicant asserts that the claims of the ‘077 are patentably distinct from the instant claims and that the examiner has not provided rationale for the obviousnsess conclusions.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant is referred to the rejection as set forth in the Office action mailed on 07/01/2020 and as set forth above, where the examiner’s rationale is explicitly stated.  

Conclusion
No claims are allowed.  

                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617